EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anubhav Sharma (REG 66434) on the 9/20/21 and 9/24/21.

The application has been amended as follows: 

CLAIM 1. (Proposed by Examiner) A biological state monitoring system for monitoring a biological state of a subject on a bed over a predetermined monitoring period, the system comprising: a plurality of load detectors each configured to detect a load value of the subject on the bed; and a controller configured to: successively obtain and output estimated values of a respiratory rate of the subject, based on a temporal variation of the load value detected over time by at least one of the plurality of load detectors; obtain a respiratory waveform of the subject based on the temporal variation of the load value detected by each of the plurality of load detectors; and determine whether or not the subject has a body motion based on a comparison between a threshold value and a standard deviation of the temporal variation of the load value of the subject detected by at least one of the plurality of load detectors, wherein the controller is configured to compensate the standard deviation to be used in the comparison by dividing the standard deviation a  predetermined period after a body motion ending point, a last estimated value of the respiratory rate of the subject which is the latest among the estimated values of the respiratory rate of the subject obtained prior to the body motion occurrence time, the body motion occurrence time being a time point at which the controller determines that the subject has the body motion, the body motion ending point being a time point at which the controller determines that the subject has no body motion for the first time after the body motion occurrence time.
CLAIM 4. (Proposed by Examiner) The biological state monitoring system according to claim 3, wherein the controller is configured to: obtain an average of inter-peak distances of the AV, provided that tAV , in seconds, and R is the estimated value of the respiratory rate in one minute of the subject.  

CLAIM 5. (Proposed by Examiner) The biological state monitoring system according to claim 3, wherein the controller is configured to: obtain, after the passing of the predetermined period after the body motion ending point an inter-peak distance between first and second peaks of the respiratory waveform of the subject, the first and second peaks being firstly and secondly exhibited peaks after the body motion ending point, respectively; and obtain and output the estimated value of the respiratory rate of the subject by using the equation of R = 60/t, provided that t is the inter-peak distance, in seconds, and R is the estimated value of the respiratory rate in one minute of the subject.

 
CLAIM 9. (Proposed by Examiner) A biological state monitoring system for monitoring a biological state of a subject on a bed over a predetermined monitoring period, the system comprising: a plurality of load detectors each configured to detect, over time, a load value of the subject on the bed; and a controller configured to: obtain a respiratory waveform of the subject based on a temporal variation of the load value detected by each of the plurality of load detectors; successively obtain and output estimated values of a respiratory rate of the subject, based on the respiratory waveform of the subject; and determine whether or not the subject has a body motion based on dividing a standard deviation of the temporal variation of the load value detected by at least one of the plurality of load detectors by an amplitude of the respiratory waveform, wherein the monitoring period includes a body motion period in which the subject has the body motion, and a resting period in which the subject merely performs a respiration, wherein, in a case that the monitoring period shifts from a first resting period to the body motion period and then from the body motion period to a second resting period, the controller is configured to output, in the body motion period and a period after shifting from the body motion period to the second resting period, a last estimated value of the respiratory rate of the subject which is the latest among the estimated values of the respiratory rate of the subject obtained successively in the first resting period, and wherein the controller is configured to: obtain an inter-peak distance between two peaks of the respiratory waveform of the subject, the two peaks being firstly and secondly exhibited peaks of the respiratory waveform in the second resting period; 4U.S. Application No. 17/050,292 Amendment dated September 9, 2021 Response to Office Action dated June 10, 2021 obtain the estimated value of the respiratory rate of , in seconds, and R is the estimated value of the respiratory rate in one minute of the subject; and output the obtained estimated value instead of the last estimated value which is the latest among the estimated values obtained successively in the first resting period.

CLAIM 10. (Proposed by Examiner) The biological state monitoring system according to claim 9, wherein the controller is configured to: obtain an average of inter-peak distances of the respiratory waveform, of the subject, obtained within a predetermined sampling period, the inter-peak distance being a distance between two adjacent peaks of the respiratory waveform; and obtain the estimated values of the respiratory rate of the subject by using the equation of R = 60/tAV, provided that tAV  is the average of the inter-peak distances, in seconds, and R is the estimated value of the respiratory rate in one minute of the subject.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record – Katsuki et al. (US 2017/0265815 A1) while teaching the use of lead detectors to detect respiration waveform to determine body motion fails to teach the use of the corrected/compensated/normalized standard deviation as a metric to determine when the body motion is occurring.
While a rejection under 35 U.S.C. 101 was considered, Examiner notes that the ‘compensation’ of the standard deviation by dividing by an amplitude of the respiratory waveform integrates the claimed invention into a practical application. Per paragraph 0061 of the Specification, the normalization step reduces the influence the subject’s frame and/or respiratory depth has on standard deviation – raising the precision of the determination of body motion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY B SHAH/Examiner, Art Unit 3791